          Case 7:20-cv-03904-PMH Document 47 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUN LIANG, on his own behalf and on behalf of
others similarly situated,
                            Plaintiff,                          ORDER

                     -against-                                  20-CV-03904 (PMH)
MASTER WOK, INC. f/k/a Master Work Kings
Plaza, Inc. d/b/a Master Wok, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         Upon review of the docket in this matter, the Clerk of the Court issued seven Certificates

of Default—one associated with each Defendant in this action—on November 30, 2020. (Docs.

40-46). Now, almost two months later, there has been no activity on the docket since those entries.

         Accordingly, the Court directs that by February 12, 2021, Plaintiff shall either: (1) seek a

default judgment in accordance with this Court’s Individual Practices; or (2) voluntarily

discontinue this action. In the event that Plaintiff fails to take either action, this proceeding will be

dismissed without prejudice for failure to prosecute under Federal Rule of Civil Procedure 41(b).



                                                    SO ORDERED:

Dated:     New York, New York
           January 19, 2021

                                                   PHILIP M. HALPERN
                                                   United States District Judge
